 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of Wednesday, September 30, 2020 (the “Effective Date”), by and between Edison
Nation, Inc., a Nevada corporation, (“Purchaser”) and Graphene Holdings, LLC,
Mercury FundingCo, LLC, Ventus Capital, LLC and Jetco Holdings, LLC (together
the “Sellers”). Each of Purchaser and Sellers may be referred to individually
herein as a “Party” and collectively as the “Parties”.

 

BACKGROUND

 

A. Immediately prior to the Effective Date, TBD Safety, LLC (“TBD”), is a duly
formed Delaware limited liability company; and

 

B. Immediately prior to the Effective Date, all outstanding TBD Membership Units
(“Units”) are owned by the Sellers; and

 

C. Immediately prior to the Effective Date, TBD owned the assets set forth on
Exhibit A attached hereto (the “Assets”); and

 

D. Subject to the satisfactory completion of due diligence and final
documentation in the sole discretion of Purchaser, the Sellers desire to sell,
transfer, convey and assign to Purchaser, and Purchaser desires to purchase,
accept and receive from the Sellers all outstanding Units issued by TBD on the
closing date which shall occur on or before October16, 2020 (“Closing Date”).

 

TERMS

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, intending to be legally bound hereby, the Parties agree as
follows:

 

1. Purchase and Sale of the Units. At the Closing hereinafter provided for,
subject to the terms and conditions herein, the Sellers shall sell, assign,
transfer, deliver and convey to Purchaser, and Purchaser shall purchase, acquire
and accept from the Sellers, all of the Sellers’ rights, title, and interest in,
under and to the Units, free and clear of all liens and encumbrances, for an
aggregate purchase consideration payable to Sellers consisting of the issuance
of 2,210,382 shares of Edison Nation common stock (the “Common Stock”) and the
issuance of 764,618 shares of Edison Nation preferred stock (the “Preferred
Stock”). The Common Stock and Preferred Stock shall be distributed among the
Sellers pursuant to written agreement among the Sellers. At the Closing
hereinafter provided for, if any of the Common Stock or the Preferred Stock are
not already registered for public sale, Purchaser shall execute and deliver a
registration rights agreement in favor of each of the Sellers obligating
Purchaser to register such Common Stock and Preferred Stock for public sale
within 120 days after the Closing hereinafter provided for (the “Registration
Rights Agreement”). The transactions provided for in this Section 1 are referred
to herein collectively as the “Transaction.” The Preferred Stock shall have the
rights and preferences described in Exhibit B attached hereto.

 

 

 

 

2. Earn Out Consideration - At such time as the Purchased Assets achieve
cumulative revenue of $10,000,000 Seller shall earn One Hundred Twenty-Five
Thousand Shares (125,000) of Common Stock.

 

3. Closing. The execution and delivery by the Parties of this Agreement and the
closing of the sale transaction provided for herein (the “Closing”) will be
effective at 11:00 AM Eastern Time on the Closing Date (the “Closing Time”), and
the Closing shall take place on or before October 16, 2020 unless extended by
mutual written agreement. The Parties may consummate the Closing remotely via
conference call or other means of electronic communication and delivery and/or
exchange of documents and other deliverables via DocuSign, e-mail, and/or
overnight courier in a mutually acceptable manner. At the Closing the Purchaser
shall execute or have executed and deliver certificates for the Common Stock and
the Preferred Stock, and the Registration Rights Agreement. At the Closing the
Sellers shall execute or have executed and delivered an assignment or
assignments of the Units substantially in the form set forth in Exhibit C hereto
(the “Unit Assignments”) and the resignations of Sellers as Officers and/or
Managers of TBD in the form set forth on Exhibit D hereto (the “Resignations”).
The Purchaser’s obligation to purchase the Units under this Agreement and to
take the other actions required to be taken at the Closing are subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived in writing by the Purchaser, in whole or in part):

 

(a) Accuracy of Representations. All of Sellers’ representations and warranties
in this Agreement, individually and in the aggregate, must be accurate in all
material respects as of the date of this Agreement and must be accurate in all
material respects as of the Closing Date as if made on the Closing Date.

 

(b) All of the covenants and obligations that Sellers are required to perform or
to comply with pursuant to this Agreement at or prior to the Closing,
individually and in the aggregate, must have been duly and fully performed and
complied with in all material respects.

 

(c) Each document, agreement, instrument or certificate required to be executed
and/or delivered by Sellers shall have been duly executed and/or delivered, as
applicable.

 

(d) All governmental authorizations for the consummation of the Transaction and
the Purchaser’s acquisition of the Units and TBD’s continued use of the Assets
and operation of TBD’s business following the Closing, shall have been obtained.

 

(e) Neither the consummation nor the performance of the Transaction will,
directly or indirectly (with or without notice or lapse of time), contravene, or
conflict with, or result in violation of, or cause Sellers or Purchaser to
suffer any adverse consequence under, (a) any applicable legal requirement or
order or (b) any legal requirement or order that has been published, introduced,
or otherwise proposed by or before any Governmental Authority.

 

4. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to Sellers as follows:

 

- 2 -

 

 

(a) Organization and Good Standing. Purchaser is duly organized, validly
existing and in good standing under the laws of the State of Nevada.

 

(b) Authorization of Agreement. Purchaser has full power and authority to
execute and deliver this Agreement and to consummate the transaction
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Purchaser and, assuming the due authorization, execution and
delivery by Sellers, this Agreement constitutes the legal, valid and binding
obligation of Purchaser, enforceable against it in accordance with its terms.

 

(c) No Conflict. The execution, delivery and performance of this Agreement will
not (i) conflict with or result in any breach of any provision of Purchaser’s
organizational documents, or (ii) violate any federal or state statute, rule or
regulation or order of any court or administrative agency

 

5. Representations and Warranties of the Sellers. The Sellers hereby represent
and warrant to Purchaser as follows:

 

(a) Authorization of Agreement. The Sellers have full power and authority to
execute and deliver this Agreement and to consummate the transaction
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Sellers and, assuming the due authorization, execution and delivery
by Purchaser, this Agreement constitutes the legal, valid and binding obligation
of the Sellers, enforceable against them in accordance with its terms.

 

(b) Units. Graphene Holdings, LLC, Jetco Holdings, LLC, Mercury FundingCo, LLC
and Ventus Capital, LLC are the sole holders of the Units issued by TBD.

 

(c) No Conflict. The execution, delivery and performance of this Agreement will
not (i) conflict with or result in any breach of any provision of any Seller’s
organizational documents, or (ii) violate any federal or state statute, rule or
regulation or order of any court or administrative agency.

 

(d) Ownership of the Assets. Sellers hereby represent and warrant the following
to Purchaser:

 

(i) TBD is the record and beneficial owner of the Assets.

 

(ii) TBD has not sold, assigned, promised, transferred, licensed, and/or
conveyed the Assets, in whole or in part, to any party. There are no
restrictions on the transfer of the Units or the Assets and there are no
understandings or agreements respecting TBD’s ownership of the Assets that would
in any way limit use by Purchaser of the Assets.

 

(iii) Neither Sellers, TBD nor the Assets are subject to any active litigation
that would affect the Units or the Assets, or the consummation of the
transaction contemplated hereunder.

 

- 3 -

 

 

(iv) Sellers represent that there are no known or reasonably foreseeable
liabilities of any kind incurred before the date hereof to which the Assets are
or will be subject.

 

6. Indemnification:

 

Indemnification by Sellers. Sellers shall defend, indemnify and hold harmless
Purchaser, and its affiliates and their respective stockholders, directors,
officers and employees from and against all claims, liabilities, damages, costs
and expenses (“Losses”) arising from or relating to:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Sellers contained in this Agreement or any document to be delivered hereunder;

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Sellers pursuant to this Agreement or any document to be delivered
hereunder; or

 

(c) Sellers’ aggregate liability under this section 5 is expressly limited to
the aggregate value of the Assets specified in Exhibit E (“Total Value”) and
each individual Seller’s liability under this section 5 is expressly limited to
their pro rata share of the Total Value received under this Agreement.

 

Indemnification by Purchaser. Purchaser shall defend, indemnify and hold
harmless Sellers, their affiliates and their respective stockholders, directors,
officers and employees from and against all Losses arising from or relating to:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Purchaser contained in this Agreement or any document to be delivered hereunder;

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Purchaser pursuant to this Agreement or any document to be
delivered hereunder; or

 

(c) any and all liabilities of TBD

 

6. Further Assurances. From time to time following the Effective Date, the
Parties shall execute and deliver such other instruments of assignment, transfer
and delivery and shall take such other actions as any Party reasonably may
request in order to consummate, complete and carry out the Transaction
contemplated by this Agreement.

 

7. Taxation

 

(a) Sellers shall be responsible to file all tax returns for periods ending on
or prior to the Closing Date.

 

- 4 -

 

 

(b) “Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any Taxing Authority with
respect to Taxes, including any amendment made with respect thereto.

 

(c) Purchaser shall reasonably cooperate, and shall cause their respective
affiliates, officers, employees, agents, auditors and representatives reasonably
to cooperate, in preparing and filing all Tax Returns.

 

(d) Purchaser and Sellers agree upon an allocation, pursuant to Section 1060 of
the Code, of the Purchase Price (plus the Assumed Liabilities, to the extent
properly taken into account under Section 1060 of the Code) in accordance with
the methodology set forth on Exhibit E

 

8. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Nevada notwithstanding conflict or choice of laws
principles of the State of Nevada or any other jurisdiction.

 

(b) Headings. The headings in this Agreement are for convenience of reference
only and shall not be deemed to constitute a part of, or affect the
interpretation of, this Agreement.

 

(c) Severability. If any term or provision of this Agreement is held illegal,
invalid, or unenforceable, then such illegality, invalidity, or unenforceability
will not affect any other provision of this Agreement. This Agreement shall, in
such circumstances, be deemed modified to the extent necessary to render
enforceable the provisions of this Agreement.

 

(d) No Third-Party Beneficiaries. There are no Third-Party beneficiaries of this
Agreement and nothing in this Agreement, express or implied, is intended to
confer on any person other than the Parties and their respective successors and
assigns, any rights, remedies, obligations or liabilities.

 

(e) No Modification, Assignment, Waiver, Amendments, Etc. This Agreement may not
be assigned, amended, waived or otherwise modified in any way whatsoever,
without the express prior written consent of all of the Parties. Furthermore, no
failure to enforce a breach of any provision of this Agreement shall constitute
a waiver of any other breach of this Agreement.

 

(f) Invalid Provisions. If any provision of this Agreement shall, for any
reason, be held by a court of competent jurisdiction to be invalid, illegal or
unenforceable, the Parties agree that the court shall adjust such provision as
required to make it enforceable, and further that such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, in any
way whatsoever.

 

- 5 -

 

 

(g) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. No assignment of this Agreement or of any rights or obligations
hereunder may be made by either Party, directly or indirectly (by operation of
law or otherwise), without the prior written consent of the other Parties.

 

(h) Rules of Construction. The words “hereby,” “herein,” “hereof,” “hereunder”
and words of similar import refer to this Agreement as a whole (including any
Exhibits hereto) and not merely to the specific section, paragraph or clause in
which such word appears. All references herein to Sections and Exhibits shall be
deemed references to Sections of, and Exhibits to, this Agreement unless the
context shall otherwise require. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.” The
definitions given for terms in this Agreement shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The use of “or” is not intended to be exclusive unless expressly
indicated otherwise.

 

(i) Counterpart Execution. This Agreement and any amendments thereto may be
executed and delivered in two counterparts, with the same effect as if the
Parties had signed the same document. For purposes of this Agreement, a
photographic, photostatic, facsimile, electronic or similar reproduction and
transmission by (or on behalf of) a Person of the signature of that Person on a
signature page of this Agreement, amendment to this Agreement, written consent,
or other document or writing, as applicable, will have the same effect as that
Person signing and delivering that signature page in person to the applicable
(or other appropriate) recipient thereof.

 

(j) Entire Agreement. This Agreement, together with the documents and
instruments required to be delivered at the Closing, constitute the entire
understanding among the Parties with respect to the subject matter of this
Agreement and the Transaction contemplated hereby and supersede any prior
understandings and agreements among them respecting such subject matter.

 

(k) Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given (a) when delivered by hand (with written confirmation of receipt); (b)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 7(k) ).

 

- 6 -

 

 

If to the Purchaser:

 

Edison Nation, Inc.

1 West Broad Street

Suite 1004

Bethlehem, PA 18018

 

If to the Sellers:

 

Graphene Holdings LLC

1910 Thomas Ave

Cheyenne, WY 82001

 

Jetco Holdings, LLC

11718 SE Federal Highway

Suite 372

Hobe Sound, FL 33455

 

Mercury FundingCo, LLC

1 Sycamore Drive

Port Washington, NY 11050

Attn: David Tanzer

 

Ventus Capital, LLC

15100 Palmwood Road

Palm Beach Gardens, FL 33410

Attn: James L. Robo;

 

(signatures on next page)

 

- 7 -

 

 

IN WITNESS WHEREOF, the Parties have executed this Purchase and Sale Agreement
on the date first above written.

 

  SELLERS:   Graphene Holdings LLC       By:     Name: Brian McFadden   Title:
Managing Member         Jetco Holdings, LLC       By:     Name: Timothy Cabrera
  Title: Managing Member         Mercury FundingCo, LLC       By:     Name:
David Tanzer   Title: Managing Member         Ventus Capital, LLC       By:    
Name: James L. Robo   Title: Managing Member         PURCHASER:   EDISON NATION,
INC.       By:     Name: Christopher B. Ferguson   Title: President

 

- 8 -

 

 

EXHIBIT A

 

List of Assets

 

  - US Patents:

 

U.S. Patent 10,180,489 (from PA 15/801,602)

Issue date: 10-08-2019

U.S. Patent 10,440,548 (from PA 15/801,907)

Issue date: 10-08-2019

U.S. Patent 9,402,173 (from PA 14/563,366)

Issue date: 07-26-2016

U.S. Patent 9,699,636 (from PA 15/148,779)

Issue date: 07-04-2017

 

  - All Pending US Patent Applications

 

U.S. Patent Application 16/596,221 (CIP of 16/269,388)

Filing date: 10-08-2019

U.S. Patent Application 16/269,388 (CIP of PA 16/034,081)

Filing date: 02-06-2019

 

  - 911 Help Now Trademark

 

  U.S. Trademark   911 Help Now   Registered   Registration No 5,006,952   TBD
SAFETY, LLC   July 26, 2016

 

  - All Accounts Receivables         - All domain names         - Inventory
includes as follows:

 

[ex10-1_001.jpg]

 

- 9 -

 

 

EXHIBIT B

 

Series B Preferred Stock of Edison Nation, Inc. Newly Designated

 

The Holders of the Series B Preferred Stock (the “Preferred”) of Edison Nation,
Inc. (the “Issuer”) hereby acknowledge that they understand that the conversion
feature of the Preferred only allows for a conversion into shares of common
stock of the Issuer on or after the one-year anniversary of the issuance date of
the Preferred. The Holder may not exchange the Preferred for common stock for
any reason prior to the one-year anniversary of the issuance date.

 

Series B Preferred Stock Holder Graphene Holdings LLC               Name: Brian
McFadden   Title: Managing Member   Date:    

 

Series B Preferred Stock Holder Jetco Holdings, LLC           Name: Timothy
Cabrera   Title: Member Managing   Date:    

 

- 10 -

 

 

EXHIBIT C

 

Unit Assignments

 

Member  Units  Percentage Interest           Graphene Holdings LLC
1910 Thomas Ave
Cheyenne, WY 82001  19 Class A Units   31.667%           Mercury FundingCo, LLC
1 Sycamore Drive
Port Washington, NY 11050  19 Class B Units   31.667%           Jetco Holdings,
LLC
11718 SE Federal Hwy
Suite 372
Hobe Sound, FL 33455  19 Class A Units   31.667%           Ventus Capital, LLC
15100 Palmwood Road
Palm Beach Gardens, FL 33410  3 Class B Units   5.000%

 

- 11 -

 

 

EXHIBIT D

 

Resignations

 

I, David Tanzer hereby resign as the Chief Executive Officer and Manager of TBD
Safety, LLC a Limited Liability Company organized under the laws of the State of
Delaware and affirm that this will take effect contemporaneously upon the
completion and execution of all deliverables of this Agreement.

 

I, Brian McFadden hereby resign as the Chief Marketing Officer and Manager of
TBD Safety, LLC a Limited Liability Company organized under the laws of the
State of Delaware and affirm that this will take effect contemporaneously upon
the completion and execution of all deliverables of this Agreement.

 

I, Timothy Cabrera hereby resign as the Chief Operating Officer & President and
Manager of TBD Safety, LLC a Limited Liability Company organized under the laws
of the State of Delaware and affirm that this will take effect contemporaneously
upon the completion and execution of all deliverables of this Agreement.

 

- 12 -

 

 

EXHIBIT E

 

Class I – V Tax basis of assets     Class VI – VII Residual purchase price

 

- 13-

 